UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 27, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-619 WSI Industries, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0691607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Chelsea Road, Monticello, Minnesota (Address of principal executive offices) (Zip Code) (763) 295-9202 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" inRule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,896,080 shares of common stock were outstanding as of December 28, 2011. WSI INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets November 27, 2011 (Unaudited) and August 28, 2011 3 Condensed Consolidated Statements of Income Thirteen weeks ended November 27, 2011 and November 28, 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows Thirteen weeks ended November 27, 2011 and November 28, 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 - 9 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION: Item 1A. Risk Factors 10 Item 6. Exhibits 11 Signatures 11 2 Part I.Financial Information Item I.Financial Statements WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) November 27, August 28, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid and other current assets Deferred tax assets Total Current Assets Property, Plant and Equipment – Net Goodwill and other assets, net Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Trade accounts payable $ $ Accrued compensation and employee withholdings Other accrued expenses Current portion of long-term debt Total Current Liabilities Long-term debt, less current portion Deferred tax liabilities Stockholders’ Equity: Common stock, par value $.10 a share; authorized 10,000,000 shares; issued and outstanding 2,896,080 and 2,889,567 shares, respectively Capital in excess of par value Deferred compensation ) ) Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) 13 weeks ended November 27, November 28, Net sales $ $ Cost of products sold Gross margin Selling and administrative expense Interest and other income ) ) Interest and other expense Earnings from operations before income taxes Income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividend per share $ $ Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted See notes to condensed consolidated financial statements. 4 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 13 weeks ended November 27, November 28, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Deferred taxes Stock option compensation expense Changes in assets and liabilities: Decrease in accounts receivable (Increase) decrease in inventories ) Decrease (increase) in prepaid expenses ) Decrease in accounts payable and accrued expenses ) ) Net cash provided by operations Cash Flows From Investing Activities: Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Payments of long-term debt ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net (Decrease) Increase In Cash And Cash Equivalents ) Cash And Cash Equivalents At Beginning Of Year Cash And Cash Equivalents At End Of Reporting Period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Payroll withholding taxes in cashless stock option exercise $ $ Income taxes $ $ Non-cash investing and financing activities: Acquisition of equipment through loans $ $ See notes to condensed consolidated financial statements. 5 WSI INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: The condensed consolidated balance sheet as of November 27, 2011, the condensed consolidated statements of income for the thirteen weeks ended November 27, 2011 and November 28, 2010 and the condensed consolidated statements of cash flows for the thirteen weeks then ended, respectively, have been prepared by the Company without audit.In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented have been made. The condensed consolidated balance sheet at August 28, 2011 is derived from the audited consolidated balance sheet as of that date.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.Therefore, these condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended August 28, 2011.The results of operations for interim periods are not necessarily indicative of the operating results for the full year. 2.INVENTORIES Inventories consist primarily of raw material, work-in-progress (WIP) and finished goods and are valued at the lower of cost or market value: November 27, August 28, Raw material $ $ WIP Finished goods $ $ 3.OTHER ASSETS Goodwill and other assets consist of costs resulting from business acquisitions which total $2,368,452 at November 27, 2011 (net of accumulated amortization of $344,812 recorded prior to the adoption of ASC 350 Goodwill and Other Intangible Assets). 4.LONG-TERM DEBT During the quarter ended November 27, 2011, the Company entered into two debt agreements for a total of approximately $1,379,000 in connection with the acquisition of machinery and equipment.The debt agreements require monthly payments, carry interest rates of approximately 4.0% to 4.2%, are secured by the related assets acquired and mature in 2018. 6 5. EARNINGS PER SHARE: The following table sets forth the computation of basic and diluted earnings per share: Thirteen weeks ended November 27, November 28, Numerator for earnings per share: Net income $ $ Denominator: Denominator for basic earnings per share - weighted average shares Effect of dilutive securities: Employee and non-employee options Dilutive common shares Denominator for diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ 7 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION And RESULTS OF OPERATIONS Critical Accounting Policies and Estimates: Management's Discussion and Analysis of Financial Condition and Results of Operations discuss our condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the result of which forms the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Results may differ from these estimates due to actual outcomes being different from those on which we based our assumptions. The estimates and judgments utilized are reviewed by management on an ongoing basis and by the audit committee of our board of directors at the end of each quarter prior to the public release of our financial results. The critical accounting policies and estimates followed in the preparation of the financial information contained in this Quarterly Report on Form 10-Q are the same as those described in the Company’s Annual Report on Form 10-K for the year ended August 28, 2011.Refer to the Annual Report on Form 10-K for detailed information on accounting policies. Results of Operations: Net sales were $5,987,000 for the first quarter of fiscal year 2012 ending November 27, 2011, an 8% increase from the same period of the prior year.Sales by product line for the quarter and year-to-date periods are as below: Fiscal First Quarter Thirteen Weeks Ended Percent Percent Dollar November of Total November of Total Percent 27, 2011 Sales 28, 2010 Sales Change ATV &Motorcycle $ 61
